?

Case: 3:20-cv-00224-NBB-RP Doc #: 68-16 Filed: 02/02/21 1 of 2 PagelD #: 1428

6

at

MM
dre
Mange

eo

LAFAYETTE COUNTY BOARD OF SUPERVISORS
July 6, 2020
5:00 P.M,

Call te Order

. Approve Agenda

Motion: CWA Second: L6 ver Nay.

Approve minutes of regular meeting on June 15, 2020, recessed meetings on June 19, 22
and July 1, 2020 and special meeting on June 22, 2020.

Motion: Be Second: | ie Yea: G Nay: ©.

Approve claims docket for claim numbers 4260 - 4513.

Motion:{ WAL Second: oy , Yea: Nay: OO

New Business

Consent Agenda:

. a) Approve budget amendments. (Lisa Carwyle)

b) Award bid for two 2021 Model Tandem Axle Day Cab Class 8 Tractors and trailers.
(Lisa Carwyle)

¢) Approve receipt of and payment for Regions Visa Business credit card. (Lisa
Carwyle}

d) Approve contract with Fortenberry and Ballard, PC for the 2019 and 2020 Financial
Audit. (Lisa Carwyle)

¢) Accept donation for the Sheriff's Department. (Lisa Carwyle)

f) Approve employment of general laborer in Road Department. (Lisa Carwyle)

8) Declare purchases for the Fire Department as Sole Source. (Lisa Carwyle)

h) Spread on the minutes effective July 1, 2020, salary for Drug Court employees. (Lisa
Carwyle)

i) Spread on the minutes transfer of two employees from the Jail to Sheriff's
Department. (Sheriff Joey East)

j) Spread on the minutes employment of two part-time jailors. (Sheriff J oey East)

k) Spread on the minutes transfer of a jailor from part-time to full-time. (Sheriff Joey
East)

1) Spread on the minutes employment of three deputy sheriffs. (Sheriff Joey East)

m) Spread on the minutes employment of a part-time 911 dispatcher. (Sheriff J oey East)

n) Accept the 2020 Real and Personal Property tax rolls and authorize Clerk of the
Board to advertise rolls are available for public inspection. (Sherry Wall}

0) Authorize payment to the Clerk of the Board in the amount of $120.00 for attendance
at June 1, 15 and 22, 2020 board meetings. (Sherry Wall)

Lafayette County DOC000011

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-16 Filed: 02/02/21 2 of 2 PagelD #: 1429

a eee Sedo,
“) sun Coe Brakmors-
ve stated, Aue aed

4? Motion ty cleeling to ume dug Beane
Dan cb (unk Location.
Lo- CAA - 5 -©

Lafayette County DOC000013

 
